Citation Nr: 1316444	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  05-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to December 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2003 rating decision in which the RO denied the Veteran's claim for service connection for PTSD.  In October 2008, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective July 21, 2002.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.

As the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In September 2009, the Board, inter alia, denied the claim for an initial rating in excess of 50 percent for PTSD.  The Veteran subsequently appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued a Memorandum Decision, vacating the portion of the Board's decision which denied an initial rating in excess of 50 percent for PTSD, and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

In September 2011, the Veteran died.  VA was notified of his death shortly thereafter.

In April 2012, the appellant (the Veteran's daughter) requested that she be substituted for the Veteran in this appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389,   § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a). . . ."  Id. 

In July 2012, the Court granted the appellant's request for substitution for the Veteran in this appeal.  

As a final preliminary matter, the Board notes that an Appointment of Individual as Claimant's Representative (VA Form 21-22a) had been received in September 2011 appointing attorney Sean Ravin as the Veteran's representative.  The appellant, however, has not submitted such a document appointing a representative.  The Board therefore recognizes that the appellant is unrepresented in this appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  From the July 31, 2002, effective date of the award of service connection, the Veteran's psychiatric symptoms included insomnia and sleep impairment, depression, an anxious mood, difficulty concentrating, irritability, outbursts of anger, hypervigilence, an exaggerated startle response, isolation, intermittent or episodic memory impairment and intermittent or episodic impaired impulse control; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

3.  The schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO)  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a December 2002 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate what was then a claim for service connection for PTSD.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The September 2003 rating decision reflects the RO's initial adjudication of the claim for service connection after the issuance of the December 2002 letter.

After the award of service connection, and the RO's receipt of the Veteran's disagreement with the assigned rating, the May 2009 statement of the case (SOC) set forth the criteria for higher ratings for psychiatric disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).  

Although the RO did not provide to the Veteran a notice letter specific to the claim for a higher initial rating for service-connected PTSD, the May 2009 SOC provided to him  information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Given that, and the notice outlined above, and because the Veteran demonstrated a clear understanding of what is needed to substantiate the claim for a higher rating, the Board finds that there is no prejudice to the Veteran (or the appellant) in the timing, content, or form of the notice identified above.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007)(holding that notice deficiencies are not prejudicial if they did not render the claimant without a meaningful opportunity to participate effectively in the processing of his or her claim).  In addition, there has been no allegation of prejudice from any notice deficiency.   See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, various private treatment records and the reports of the VA examinations.  Also of record and considered in connection with the appeal is the transcript of the June 2009 Board hearing, along with various written statements provided by the Veteran, and his attorney, on his behalf.  

As regards the Board hearing in June 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2009 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the nature of the Veteran's PTSD symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

The Board also finds that no additional RO action to further develop the record in connection with claim for a higher rating for PTSD, for accrued benefits purposes, prior to appellate consideration, is required.

In an April 2003 VA treatment note, the Veteran reported that he received Social Security Administration (SSA) benefits due to his nonservice-connected hip problems.  There is no indication or allegation that the Veteran's PTSD was considered in awarding such benefits.  As such records are not shown to be relevant to the instant claim, they are not essential to the adjudication of the matter, and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321  (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant). 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran (or the appellant) or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Factual Background

A July 2002 VA treatment note reflects the Veteran report of insomnia related to ruminations, depression, an anxious mood, low motivation and energy and difficulty concentrating.  Feelings of low self-worth, guilt or suicidal ideations were denied.  Mental status examination found him to be neatly groomed with tremors and his mood to be depressed and anxious.  His conversation was goal-oriented while affect was found to be appropriate and congruent with mood.

An October 2002 VA treatment note indicates that the Veteran's mood was found to be euthymic, that his affect was found to be appropriate with good range and that his conversation was noted to be goal-oriented.  The provider noted that the Veteran's grooming was "a bit disheveled, but clean without body odor."  Intrusive recollections, nightmares or other symptoms of PTSD were denied.

The report of a February 2005 private psychological summary indicates that the Veteran's symptoms included intrusive thoughts, nightmares, flashbacks, intense distress at exposure to associated external cues and demonstrated physiological reactivity to events symbolizing the trauma.  He demonstrated avoidance behavior such as avoiding movies and conversations about war, avoiding events that may trigger an episode, feelings of detachment, anhedonia and a restricted range of affect and emotion.  Other symptoms included difficulty falling asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilence, an exaggerated startle response, isolation, low self-esteem, poor concentration and a depressed mood.

The report of a March 2005 private psychological evaluation notes that the Veteran's concentration was poor, that his abstract reasoning skills appeared to be good and that his thought processes were mildly retarded and likely attributable to the recent death of his common law wife of 25 years.  In addition, his thought processes were congruent with features of depression such as poor concentration and slowed cognition.  The Veteran's mood was found to be depressed with congruent sadness and a moderately exhausted affect.  Hallucinations and delusions were denied.  A global assessment of functioning (GAF) of "45-55" was assigned.

The report of An August 2007 VA initial psychiatric assessment reflects the Veteran's reports of feeling depressed and sad since service and that these symptoms worsened after witnessing a very serious motor vehicle accident in 1994.  Other symptoms were reported to include avolition, anhedonia, irritability, poor frustration tolerance, avoidant behaviors, sleep disruption, social isolation, a "wandering mind," distractibility and a lack of focus.  He reported five to six hours of restful and recuperative sleep per night.  Mania, physical manifestations of anxiety, obsessive-compulsive symptoms and nightmares were denied.  He reported that his first marriage lasted 12 years and produced five children, that he cohabitated with another woman for 24 years until her death in April 2004 and that he remarried the prior year.  His leisure and recreational activities were reported to include fishing, hunting and yardwork; infrequent church attendance was also reported.

On mental status examination in August 2007, the Veteran was well-groomed and fully oriented with a cooperative attitude and euthymic mood.  Affect was found to be appropriate and congruent to mood while speech was found to be normal.  Thought processes were found to be intact without hallucinations, memory was found to be intact, cognition was found to be good and concentration was found to be good.  Judgment and insight were found to be intact.  Suicidal and homicidal ideations were not found to be present.  The provider found that the Veteran's array of presenting symptoms were minimal and assigned a GAF of 60.

The report of a March 2009 VA psychological examination reflects the Veteran's complaints of difficulty getting along with others and sleep difficulties.  He stated that he did not receive current mental health treatment.  He reported that he had a history of domestic violence, that he had been in jail five times in the past years for breaking the restraining order, driving while intoxicated and domestic violence.  He reported having an "excellent" relationship with his five children and that he currently had a new significant other.  Current friendships were denied and he described himself as a loner.  A history of suicide attempts was denied.  Panic attacks related to life-related stressors such as surgery and court commitments, rather than military trauma, were reported.  In addition, he reported that he did not like crowds and had been unable to attend social gatherings for the past three to five years, which contrasted with his past history of being the "life of the party."

On mental status examination in March 2009, the Veteran was fully oriented and appropriately dressed with disheveled clothes.  Speech was found to be rapid, mood was found to be anxious, thought processes were found to be rambling and thought content was found to be preoccupied with one or two topics.  He was noted to understand the outcome of his behavior and that he had a problem.  Delusions, hallucinations, inappropriate behaviors, obsessive/ritualistic behaviors, homicidal thoughts and suicidal thoughts were not found.  His impulse control was found to be poor and he was noted to have the ability to maintain minimum personal hygiene.  Remote memory was found to be moderately impaired while recent and immediate memory were found to be mildly impaired.  The examiner assessed the Veteran's PTSD as moderate in severity and assigned a GAF of 65.  The examiner opined that the Veteran's depression was not related to his service-connected PTSD but to his long-term (35+ years) of heavy alcohol abuse.  The Veteran described his symptoms as mild prior to some life-changing events, to include the death of a partner, almost dying after surgery, divorce and legal issues.  In addition, the examiner attributed the Veteran's social issues to his alcohol abuse.

During the June 2009 Board hearing, the Veteran testified that he did not receive current psychiatric treatment due, at least in part, to his rural location.  He recently divorced his second wife and had a restraining order entered against him due to domestic violence.  He reported being jailed at least four times, including once for domestic violence, once for driving while intoxicated and two times for violating the restraining order.  His other symptoms included sleep impairment, nightmares and difficulty getting along with others.  He described being "overly obsessed with guns," that he always had guns on him as he was sacred that he would run into somebody that wanted to harm him and that his recent domestic violence classes had helped him to control his temper.  He was no longer permitted to own a firearm and felt that if he got angry enough, there was a possibility that he would injure himself or others as he would "snap immediately."  He had not maintained full-time employment for about 14 years but had worked a few odd jobs.  He also "helped out" his neighbor, who had been suffering from cancer.


III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The RO assigned the initial rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 50 percent rating is not warranted for the Veteran's PTSD at any point since the July 2002 effective date of the award of service connection.

The pertinent evidence includes testimony presented during the June 2009 hearing, contemporaneous mental health records, and reports of the August 2007 VA psychiatric assessment and the March 2009 VA examination.  The record establishes that, from the effective date of the award of service connection, the Veteran experienced such psychiatric symptoms as insomnia and sleep impairments, depression, an anxious mood, difficulty concentrating, irritability, outbursts of anger, hypervigilence, an exaggerated startle response, isolation, intermittent or episodic memory impairment and intermittent or episodic impaired impulse control.  Collectively, these symptoms  resulted in occupational and social impairment with reduced reliability and productivity, thus indicating a moderately severe disability picture.

Based on the evidence of record, the Board finds that the Veteran's PTSD was not shown to result in occupational and social impairment with deficiencies in most areas, the level of impairment required for the next higher, 70 percent rating.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, during his June 2009 hearing, the Veteran reported recently having been jailed four times, including for domestic violence and for violating the terms of a protective order,.  Such actions suggest impaired impulse control.  The March 2009 VA examiner found the Veteran's impulse control to be poor.  In addition, the Veteran testified during his June 2009 hearing that his domestic violence classes had helped him to control his temper.  Moreover, impulse control was not found to be impaired prior to March 2009 nor did he report episodes suggesting impaired impulse control prior to that time.  In addition, although the Veteran testified during his June 2009 that he was concerned that he would "snap" and injure himself or others, there is no indication that such an incident occurred outside of the aforementioned domestic violence incident.  Therefore, at most, the Veteran was shown to have occasional or episodic impaired impulse control.  However, as discussed below, the Board finds that, despite his episodic impaired impulse control, the PTSD symptomatology shown, on the whole, does not more nearly approximate a 70 percent rating.

In this regard, there is no evidence that the Veteran had obsessional rituals which interfered with routine activities.  Specifically, none were noted at the time of the August 2007 psychiatric assessment or the March 2009 VA examination.  Pertaining to the Veteran's speech, while such had been described as rapid, it was never described as illogical, obscure, or irrelevant.  Specifically, at the August 2007 VA psychiatric assessment, it was found to be normal.  

There is no indication that the Veteran suffered from suicidal ideations.  Such ideations were consistently denied by the Veteran and not found on objective examination.  Moreover, although the Veteran testified during his June 2009 hearing that he was concerned that he would "snap" and injure himself, he did not express suicidal ideations but rather concerns about his impulse control and controlling his anger.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, he has consistently reported periods of anxiety and depression.  In March 2009, he began reporting panic attacks; however, the examiner noted that these symptoms were related to his life-stressors rather than his military trauma.  In addition, the March 2009 VA examiner related the Veteran's depression to his history of alcohol abuse rather than his service-connected PTSD.  Moreover, the Veteran's reported periods of anxiety and depression do not rise to the level of near-continuous and such have not been shown to affect his ability to function independently, appropriately, and effectively.

Furthermore, the Veteran had never been noted to have spatial disorientation.  In this regard, VA treatment records dated during the course of the appeal reflect that the Veteran was consistently alert and oriented.  Likewise, at his August 2007 psychiatric assessment and March 2009 VA examination, he was noted to be oriented to person, place, and time.  

The Board further finds that the evidence fails to demonstrate that the Veteran neglected his personal appearance and hygiene.  In this regard, he was found to be neatly groomed in July 2002 and well-groomed in August 2007.  Although his clothing was noted to be disheveled in March 2009, he was also noted to be appropriately dressed and the examiner found that he was able to maintain minimum personal hygiene.  A single notation suggesting that the Veteran's clothing was disheveled during the course of the lengthy appellate period does not establish that the Veteran neglected both his personal appearance and hygiene, particularly because his hygiene had not been noted to be impaired.

Pertaining to whether the Veteran had difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran was unemployed, the evidence fails to demonstrate that such is due to his PTSD.  In this regard, he reported that he retired as a general contractor in 1996 in an August 2007 VA psychiatric assessment.  A March 2009 VA examination report reflected the Veteran's reports that he had retired as a general contractor five years ago due to hip issues and the examiner noted that the Veteran's occupational issues were related to his nonservice-connected hip disability for which he had surgery two years ago.  Moreover, the Veteran testified during his June 2009 hearing that he was able to perform odd jobs since his retirement.  Although the Veteran also testified during his June 2009 hearing that he tried to avoid people, there is no indication that the Veteran's past work as a contractor would be impacted by such avoidance as he had been able to perform such odd jobs.  In addition, the March 2009 VA examiner attributed the Veteran's social issues to his long-standing alcohol abuse.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran's long-term partner died and that the Veteran also remarried and divorced his second wife during the period under consideration.  He also reported having a new significant other in March 2009.  In his June 2009 hearing, the Veteran testified that he provided assistance to a neighbor who was ill.  He reported having an excellent relationship with his children in March 2009.  Although the Veteran remarried and divorced during the course of this appeal, he established and maintained a relationship with a new significant other and either established or maintained a relationship with his neighbor and children.  Therefore, the Board finds that the Veteran was able to establish and maintain effective relationships.

Finally, the Board notes that the Veteran had generally alleged that his PTSD symptoms manifested deficiencies in most areas, including work, family relations, judgment, thinking and mood, and therefore warrant a higher rating.  As previously indicated, both the March 2009 VA examiner and the Veteran, himself, attributed his retirement to his nonservice-connected hip disability and the Veteran reported that he was able to work odd jobs since this retirement.  Although the Veteran married and divorced his second wife during the course of the appeal, he also reported having a new significant other and that he had excellent relationship with his five children.  Judgment has consistently been found to be intact or he had been found to understand the outcome of his behavior, despite the admitted domestic violence incident and two arrests for violating the restraining order.  Thought processes were found to be intact without hallucinations in August 2007 and rambling with preoccupation with one or two topics, but no hallucinations, in March 2009.  Although he reported depression, the March 2009 VA examiner attributed this symptom to his more than 35 year history of alcohol abuse and noted that the severity of his depression increased with the life-changing events such as the death of a partner.  There is no indication that the Veteran attended school or attempted to attend school during the course of the appeal.  While the Veteran reported anxiety and arguably demonstrated impairment to mood, impairments in the areas of work, family relations, judgment and thinking were not demonstrated. 

The Board further notes that the evidence of record reflects that the Veteran had additional symptomatology that is not enumerated in the rating criteria, to include nightmares, subjective reports of difficulty concentrating and an exaggerated startle response.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

With respect to whether the Veteran's PTSD warranted the maximum 100 percent disability rating for any time pertinent to this appeal, the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. In this regard, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communication and the Veteran's long-term memory were found to have remained intact or be moderately impaired in the March 2009 VA examination.  He was consistently noted to be well or adequately groomed by the VA examiners and there is no indication that he was unable to maintain minimal personal hygiene.   Although the Veteran had reported that he was a "loner," he had not demonstrated total social impairment as he had engaged in romantic relationships during the course of the appeal and reported a relationship with his neighbor and his children.  He also reported attending church infrequently and that he intermittently played softball.  Total occupational impairment was not demonstrated as he testified that he worked odd jobs.  Delusions and hallucinations were consistently denied by the Veteran and were not demonstrated on objective examination.  Suicidal ideations were consistently denied and the Veteran has not been found to be a persistent danger to others despite his reports of irritability and his incident of domestic violence against his now ex-wife.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

The Board further finds that the GAFs assigned in this case are consistent with no more than the initial 50 percent rating assigned.  As noted, the Veteran has been assigned GAF scores that have ranged wildly from "45-55" to 65, with most scores falling in the 60 to 65 range.

Under the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Collectively, the assigned scores are indicative of mild to serious symptoms under the DSM-IV guidelines-consistent with no more than a 50 percent rating.  In any event, as noted, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms shown.  See 38 C.F.R. § 4.126(a).  The GAF scores from 60 to 65 reflect even less impairment than that contemplated by the initial 50 percent rating assigned, and, thus, clearly provide no basis for an even higher rating.  Curiously, the Board notes that the March 2009 VA examiner assigned a GAF of 65 despite the Veteran's reports of committing domestic violence and his violations of the restraining order and the examiner's finding that he had poor impulse control.  While the report of a March 2003 private evaluation reflects a GAF indicated to be "45-55," the lowest scores assigned during the appellate period, even those scores are indicative of moderate to serious symptoms or moderate to serious impairment-consistent with no more than that contemplated in the 50 percent rating assigned.  

Accordingly, the collective evidence supports a finding that, since the July 2002 effective date of the award of service connection, the Veteran's PTSD was manifested by symptomatology which resulted in occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent disability rating.

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point was the disability under consideration shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the May 2009 SSOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, there is no evidence or argument that the Veteran's PTSD rendered him unemployable; in fact, he reported that he was unable to work due to his nonservice-connected hip disability during the course of the appeal.  Neither the Veteran nor the appellant has provided any evidence or argument concerning the Veteran's unemployability due to PTSD.  As such, a claim for a TDIU due to PTSD has not reasonably been raised, and need not be addressed. 

For all the foregoing reasons, the Board finds that, there is no basis for staged rating for the Veteran's PTSD, pursuant to Fenderson, and that the claim for higher rating, for accrued benefits purposes, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the Veteran's PTSD, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 50 percent for PTSD, for accrued benefits purposes, is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


